Oo co ND A BW NO —

NO NO bP bh HN HN HN HN WN KX & PF KF KF PF SF SES eS eR
on DA BW HNO KB OO RBA A MH BW NY —& SC

Case 2:19-cv-02374-KJM-JDP Document 59 Filed 10/26/20 Page 1 § =] LL E

OCT 26 2020
UNITED STATES DISTRICT COURT ctenx, US, DISTRICT ¢

  

8
FOR THE DISTRICT OF ASTERN DISTRICT OF
No. 2:19-cv-02374 KJM-JDP

9

Plaintiff,
Garrison Jones PLAINIFF MOTION FOR
vs SUMMARY JUDGEMENT

; VIOLATION OF FMLA

Defendant. .
Velocity Technology Solutions | Date: October 29, 2020

et al Time: 10:00 a.m.

Place: 8

Complaint Filed: November 25, 2019
Trial Date: None Set
Magistrate Judge: Hon.Peterson

 

District Judge: Hon. Kimberly J. Mueller

 

 

 

INTRODUCTION

A motion for summary judgment should be granted if the movant shows
that “there is no genuine dispute as to any material fact and the movant is
entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A party
asserting that a fact cannot be proven or is genuinely disputed must
support the assertion by “showing that the materials cited do not establish
the absence or presence of a genuine dispute, or that an adverse party
cannot produce admissible evidence to support the fact.” Fed. R. Civ. P.
56(c) (1)(B). The party seeking summary judgment has the initial burden
of informing the Court of the basis for its motion, and identifying where
to look in the record for relevant facts “which it believes demonstrate the

absence of a genuine issue of material fact.”

I

 
wo on NWN NH FP WD HN =

BO NO NY NH NHN KH ND ND HD & & F&F eB FS Fe Fe eS eS
ons ON OO BS OW NO KH OO TO HTD NH FP W NY — OS

 

Case 2:19-cv-02374-KJM-JDP Document 59 Filed 10/26/20 Page 2 of 33

All of the pleadings and filing by the defendants and counsel have all
been submitted in bad faith with the intent to commit fraud upon the
court and to hide the real facts of fabrication of evidence and their
participation in the fraudulent phony FMLA complaint made to the US
DOL and the cover-up and conspiracy that exist even today that has been
uncovered by the plaintiff.

The only logical source of all the developments only point to the
defendants and Ogltree Deakins who are complicit in the orchestration of
these illegal criminal acts.

The court must treat criminal acts and conduct as a crime. The start is
hear in this summary judgement. The courts of Arizona quickly
recognized the criminal conduct being committed by the defendants and
counsel based on the evidence and sent them on their way, It is apparent
that they do not want to go back to Arizona but are attempting to make
their rulings null and void.

The doctrine of collateral estoppel precludes the defendants from any
such dismissal and judgement in their favor as Velocity and Ogltree
Deakins had (1) a full and fair opportunity to litigate the issue of the
plaintiffs’ termination in Arizona Appeal No. U-1595392-001 and made
a conscious decision to intentional not to appear for and issue they filed
an “employer protest” claiming the plaintiff was still employed when
they actually terminated him in March 2018.

Equally Velocity and Ogltree Deakins had a full and fair opportunity to

litigate the issue of the plaintiffs FMLA status in
2

 
Oo Son HAH mA BPW NN

NO NM NO NH NY WN HN WN WN F&F FF KF FF FS FS eS S| S|
on HN On SB WH NYO KK CO OO RBA NH A BW NO KS O&O

 

Case 2:19-cv-02374-KJM-JDP Document 59 Filed 10/26/20 Page 3 of 33

Arizona Appeal U-1639659-001 and made a conscious decision to
intentional not to appear the appeal hearing for an issue they filed an
“with AZDES a fraudulent protest claiming the plaintiff was unable to
work because he was on approved FMLA medical leave from Velocity.

In addition both Velocity and Ogltree Deakins had a full and fair
opportunity to litigate the issue of their accusation of fraud where they
fraudulently claimed the plaintiff was committing fraud in July 2018
when they filed a third fraudulent claim against the plaintiff in 3
consecutive months. In this appeal d made a conscious decision to
intentional not to appear the appeal hearing for an issue they after all
they are the ones who filed the fraudent claim with AZDES.

Lastly, both Velocity and Ogltree Deakins had a full and fair opportunity
to litigate the issue by filing and appeal with the Arizona Court of
Appeals in August 2018, the appeal was denied and dismissed.

By Arizona Administrative Law Judge Richard Ebert with notations that
they did not have good cause not to attend the hearing in

Arizona Appeal No. U-1595392-001 with special notations on that they
had no right to appeal this decision (with prejudice) and that the ruling in
Arizona Appeal No. U-1595392-001 was in full force and effect.

All these are identical issues in the prior previous litigation action; (2)
the issue was actually litigated in the prior action; (3) the issue was
decided in a final judgment; and (4) the party against whom issue
preclusion [collateral estoppel] is asserted was a party or in privity witha
party to the prior action.

 
Oo Oo nN nO fF WN —

DB Bw dN BP KH KD KH ND ND & HK KF Fe FEF eS FS
on NM BW NO K COO MOAT HD A BW NH KK CO

 

Case 2:19-cv-02374-KJM-JDP Document 59 Filed 10/26/20 Page 4 of 33

The decisions of the Arizona Court of Appeals are all legally binding and
as such the court has to abide by those decisions as they are final and all

were made in favor of the plaintiff.

The court must have substantial overwhelming evidence to overturn each
of these rulings/decisions. The defendants have submitted NONE

Any such reference to any of these issues have been by the attorney who
has a documented history of lying and fabricating evidence.

The defendants nor their counsel has not produced a single piece of
evidence that the court can use to overturn any of these decisions

The plaintiff has exceeded the requirements of proof of granting a
summary judgement.

Just like dismissed with Prejudice for a defendant, the same is true of
default rulings and summary judgement is appropriate if the pleadings
and disclosure materials on file, and any affidavits show that there show

there is no genuine issue as to any material fact as a matter of law.
FRCP 56 ©.

A fact issue is a “material “only if it could affect the outcome of the suit
under governing law Anderson v Liberty Lobby Inc., 477 US, 242,248
(1986). A fact issue is genuine if the evidence is such that a reasonable
jury could return a verdict for the non-moving party.

There are no issued before the court that are disputed or cannot be
decided in favor of the plaintiff.

 
Oo ON NO FP WN

NO wo NH WN WN WW WNW NY KN — SS ee Se eR ee
on NM BP WH KH COO PrN KH NM Ph WN & ©

 

Case 2:19-cv-02374-KJM-JDP Document 59 Filed 10/26/20 Page 5 of 33

In fact both the defendants and their counsel both have admitted that the
plaintiff was on approved FMLA beginning on February 20, 2018.

There is no issue in regards to the plaintiffs FMLA Status, both Velocity
and their counsel both admit he was approved for unpaid FMLA medical
leave of February 20, 2018.

Velocity admissions of approved FMLA Status

Velocity admitted plaintiff was on approved FMLA this by filing a false
claim with AZDES in April 2018 that the plaintiff was not able to work
and in support of that in May 2018, they sent AZDES US DOL form
WH832 Designation Notice under Family and Medical Leave Act.
Showing that Velocity had approved the plaintiff for unpaid GMLA
medical leave from February 20, 2018 thru May 15, 2018 Shown below
as Exhibit #5 for the plaintiffs Appeal hearing in Arizona Appeal No.
U-1639659-001

 

Designation Notice U.S. Department of Labor = *
under the Family and Medical Leave Act Wage and Hour Division

WAGE ANE NOUS DEAS ON
DO NOT SEND TO THE DEPARTMENT OF LABOR. OMB Control Number; 123541003
PROVIDE TO EMPLOYEE. Expires: 62302023

 

Leave covered under the Family and Medical Leave Act (FMLA) must be designated as FMLA-protected and the employer must inform
the. reed Mth went Pee the ee DE bis cares t eed eee lent thes seeder DR AD A bana e scetlel eet Tee ada tee date. tees eh wth s.

 
Co ON nH BW NY

NO NO NM PPO HN NH NWN WN WD PF FF F&F PF FS SES SS eS eS le
on DN A BR WO NYO KK CO OO DIT NHD A BR WO NY |= ©

 

Case 2:19-cv-02374-KJM-JDP Document 59 Filed 10/26/20 Page 6 of 33

____For a copy of conditions applicable to sick/vacation/other leave usage please refer To available at
___Applicable conditions for use of paid leave:
FMLA leave will begin on February 20, 2018.
12 Weeks of FMLA extends through May 15, 2018.

A recertification is required by the employee prior to May 15, 2018.

 

 

 

 

 

Ouce we obtain the information from you as specified above, we will inform you, within 5 business days, whether your leave will be designated as
FMLA leave and count towards your FILA keave entitlement, Ifyou have any questions, please do not hesitate to contact:

at

 

PAPERWORK REDUCTION ACT NOTICE AND PUBLIC BURDEN STATEMENT
tt is mendatory for enployert to provide employees with notice of their eligibility for FMLA protection arx! their rights and responsibilities. 29 U.S.C. § 2617, 29
CER § $25. 300), (0). it is mandatory for employers to retain a copy of this disclosure in their records for three years. 29 ULS.C. § 2616; 29 CFR. § 825.9600.

 

 

Persons: are nat required to respond to this collecti m of i taleas it d a ly ‘valid OMB control number. The Department of Labor estimates that it
will take an rage of 10 tm for é fs this of inf an, i Ag the time for reviewing instructions, searching existing data
sources, gethoring: and euzintaining the data needed, and ompleti ig aad reviewing the collection of i nformat Ifyou have any commente regarding this burden

 

extinste or my other sspeot of this collection mformaiion, inctading suggeetons for reducing this burden, send them to the Administrator, Wage and Hour Division,
US. Depertmerd of Labar, Room 3-3502, 200 Constitztion Ave., NW, Washington, DC 20210. DO NOT SEND THE COMPLETED FORM TO THE WAGE
AND HOUR DIVISION.

Page 2 Form WH-381 Revised February 2013

Exhibit # 05

Ogltree Deakins admissions of approved FMLA Status

Ogltree Deakins attorney Anthony Decristoforo finally admitted plaintiff
was on approved after months of lying to the court in multiple previous
pleadings claiming, ineligible to FMLA protection.

DEFENDNANTS OWN ADMISSION OF FMLA STATUS AND APPROVAL OF FMLA
I

In the defendants in (dkt 43) page 8 at 13-28 counsel admits after
multiple previous claims that the plaintiff was ineligible for FMLA and
the protection it allows, that Velocity did in fact approve the plaintiff for
unpaid FMA medical leave from February 20, 2018 until May 15, 2018

 
Oo Oe NN A BW NO =

NO NO NYO NYO NY NY NY NN NO &§ &§— § BS RK RE RR ee
Con DN A BW NO KP COO MPA DNA BW NY KK CO

 

Case 2:19-cv-02374-KJM-JDP Document 59 Filed 10/26/20 Page 7 of 33

had not been employed for twelve months. and conveved this message to him. Velocity then

| explained that he would qualify for FMLA leave on February 20, 2018. and that they would then

recognize his leave. /d. Plaintiff even includes a copy of the FMLA certification form showimg

that his “FMLA leave will begin on February 20, 2018” for 12 weeks “through May 15. 2018.”

[DKT 41 at P. 8.] After an erroneous email questioned whether Plaintiff was still employed on

“March 15. 2018 [See DKT 41 at P. 26]. Shauna Coleman clarified that Velocity had not terminated
his employment and that he remained employed as of the date of his expiration of FMLA leave —

| Mav 15. 2018. [See DKT 41 at P. 24.] These documents contradict Plaintiff's allegations. and
show that Plaintiff received every benefit afforded to him by the FMLA and that no violation could

have occurred.

In the case before the court, the plaintiff has summited over 73 pieces of
evidence/exhibits. The defendants have offered and submitted NONE

In light of the recent uncovering of evidence documents /exhibits the
court can see that the fabrication of evidence is the same as “planting”
evidence and to imagine that the defendants and their attorneys did this
as they that they had committed a serious violation of the plaintiffs
FMLA rights by terminating him while on FMLA, then fabricating
evidence by impersonating him in the filing of a FMLA complaint with
the Department of Labor, is recognition and knowledge that they knew
prior to August 2018, the severity of their actions and chose to by fraud
and criminal conduct, they targeted the federal government agency
that administers this program the US Department of Labor, and filed a
fraudulent phony FMLA claim using what they thought was “current”
personal indentifying information taken from court records and his

7

 
Co men HN mA BW NO —

NM LN NO WN KH HN NY WN WN & FH KF KF FF Fe Fe Se =
om NMA BP WH NO KH COO MHn~a HR mA BW NY —& CO

 

Case 2:19-cv-02374-KJM-JDP Document 59 Filed 10/26/20 Page 8 of 33

employee file at Velocity illustrates to the court how devious and low the
lengths both Velocity and Ogltree will go to escape the ramifications of
intentional acts.

The court should know, there is more that has been uncovered. The
Department of Labor has begun a preliminary investigation with
information the plaintiff has provided them with, showing previous
patterns of fraud and impersonation by Velocity and Ogltree Deakins and
that this was not an isolated incident.

The only people who had a vested interest in filing such an outrageous
complaint was Velocity and Ogltree.

Their reign of fraud and staling of the plaintiff had moved from Arizona
to Illinois, wherever the plaintiff moved, they followed with false
accusations charges and claims, all false and fraudulent.

Termination of Plaintiff

The plaintiff was terminated by the defendants per an email he was
copied on March 15, 2018 from Senior Director Infor Practice, Susan
Haltopp to her boss Senior Vice President Chance Veasey

 
eo oN NH nH BW NO =

NO Nw NO NO NY NO NWN DNDN WN F&F F&F KF KF KF PS SF SS Se
on NM BP WN KH CO CHAT NHD nA HBR WH NY —& CO

 

Case 2:19-cv-02374-KJM-JDP Document 59 Filed 10/26/20 Page 9 of 33

From: Susan Holtapp <susan.holtapp@velocitycloud.com>
Sent: Thursday, March 15, 2018 8:08:33 AM

To: Chance Veasey <chance.veasey @velocitycloud.com>
Cc: Garrison Jones <garrison.jones@velocitycloud.com>
Subject: Garrison Jones

Chance.

| understood from our last exchange that Garrison Jones was no longer employee of Velocity. His record
remains in ADP reporting to Michael B. Please let us know if Michael or myself have open action item to
release Garrison.

Regards,
Susan

Susan Holtapp-Freiday { Velocity Technology Solutions, Inc.

Sr. Practice Director Pr nal Services, Infor Line of Business

 
  

 

   
 

BAe MED, | ante pelo iy od ci
menvincnticeiateaininnens

While he was on approved FMLA by defendants beginning on February
20, 2018.

Decision by Arizona Court of Appeals
Administrate Judge B.J. Cather June 22, 2018

This decision/ruling state the based on the evidence the plaintiff was
terminated and not for any misconduct on March 15, 2018 by defendants

 
Oo on NH MN BP WH NHN —

DB PO NO NY NHN HN HN WN KN & & KF BF PF KF SF eS S|
ont ON NN BP WH NO KH CO CO MH AT HD A Bh WH NO —& CO

 

Case 2:19-cv-02374-KJM-JDP Document 59 Filed 10/26/20 Page 10 of 33

| NULILE LU ULAIMAN I |

 

 

 

YOUR APPEAL HAS BEEN DISMISSED BECAUSE THE EMPLOYER DID NOT ESTABLISH GOOD
CAUSE FOR FAILING TO APPEAR AT THE PREVIOUS HEARING.

 

Koko

Today. I made a separate decision that found the emplover did not have good cause for failing to appear at the hearing
scheduled for 6/22/2018 and that the hearing would not be reopened. I am dismissing your appeal because the
Tribunal decision issued 6/22/2018 remains in full force and effect.

You have no right to appeal this dismissal. However. you may request further review of my other decision that you did

not
eee

have good cause for failing to appear at the scheduled hearing.

Richard Ebert
Administrative Law Judge

charge.

The evidence shows that the claimant believed that he was to be discharged because
he was copied on an email that indicated that he was no longer employed and because
his job was posted for hire. The claimant contacted the employer's general counsel who
failed to answer the claimant's question as to why his job was posted.

The employer did not appear at the hearing and presented no evidence to show that the
claimant was not going to be discharged. The employer is, therefore, considered fo be
the moving party and | conclude that the claimant did not quit but was discharged.

The employer did not present any evidence to show that the claimant's discharge was
for misconduct,

Therefore, | conclude that the claimant was discharged, but not for wilful or negligent

misconduct connected with the employment.

B. J. Cather
Administrative Law Judge

Decision by Arizona Court of Appeals

10

 

 
Oo Oo ITN NH BW NY —

NO Dw NH NYO KN NY WH NN YN HH S&S FS SS SS SS Se
Son ND nA FP WN KH CO CO MOAT HD NW BPW NH — ©

 

Case 2:19-cv-02374-KJM-JDP Document 59 Filed 10/26/20 Page 11 of 33

Administrate Judge Richard Ebert August 20, 2018

This decision/ruling was in denial of the appeal filed by Velocity and
Ogltree over 40 days after the court deadline, was denied and dismissed
with prejudice with no rights to appeal this decision. In addition with
special notations that the ruling on June 22, 2018 Arizona Appeal
number U-159001-001 was in full force and effect. Meaning the
court decision upheld and affirmed that the plaintiff had been
terminated while on FMLA.

| NUTILE 10 ULAIMAN| |

 

 

ity

YOUR APPEAL HAS BEEN DISMISSED BECAUSE THE EMPLOYER DID NOT ESTABLISH GOOD
CAUSE FOR FAILING TO APPEAR AT THE PREVIOUS HEARING.
ik

 

 

 

ee

Today. made a separate decision that found the employer did not have good cause for failing to appear at the heanng
scheduled for 6222018 and that the hearing would not be reopened. I am dismissing vour appeal because the
Tribunal decision issued 6:22-2018 remamns in full force and effect.

You have no night to appeal this disnussal, However, vou may request fwwther review of my other decision that you did

not have good cause for falling to appear at the scheduled hearing.
st

Richard Ebert
Administrative Law Judge

11

 
Co ON mA SPW YN

NO NO NYO WN NY HY WN NN NO HH KK HH HB HB BR BR BS RS eR
Cos HN NS WD HHO KH OO ROHN HD A BP WH NO | CO

Case 2:19-cv-02374-KJM-JDP Document 59 Filed 10/26/20 Page 12 of 33

This statement is completely untrue and intentionally misled by counsel.
In the email Susan Haltopp is “recapping a previous conversation”.

This means that there was a previous discussion. Connected with that in
February 2018, a recruiter contacted the plaintiff recruiting for his
position at Velocity, unknown to him, the resume he found was not
current.

In addition, the plaintiff was told by 2 friends that his position at
Velocity was posted on Indeed.com.

After he copied the add and sent it to Velocity, the add was mysteriously
removed. The date was Feb 24, 2018. Showing Velocity had already
planned to terminate the plaintiff and actively looking for his
replacement.

The Indeed.com advertisement of Feb 24, 2018 is below

Infor S3 Professional Services Lead -

Vel@city

 

Procurement
Velocity Technology Solutions, Inc. - Remote igi Get job updates from Velocity
Description E Technology Solutions, inc.

Apply your expertise to Customers in healthcare and service sectors to help them
transform their Supply Chain/Procurement operations using the latest products from
ior. Beconte intimately heoived with driving sciutions for complex business probleris
and allowing Velocity Customers to become better providers to their clients. With your
knowledge of Infor’s S3 product and of best practices in supply chain operations, you
wil féad the solution design, build, axl testing for targe Seale projects in the US. Matiy
times, these projects will be a full scale implementation of Infor and in other cases the
projects will be a tactical re-design of business processes and Supply Chain system
Cotifiguration. 1 af cases, you wil he a furietionat teader on a Stivat dic collaborative
project team. As an Infor Professional Services Lead, your project manager and
teammates will look to you as the subject matter expert and solution architect for
Customers using infor's sotutions in Supply Chain (é.9., vi0 and CioudSuite).

Velocity is tooking for an infor Professional Services Lead that enjays problem solving,
consulting, and designing sokutions This role is part of our growing Professional Services
organization and requires travel in North America. At Velocity, you will join a team of

nearty 700 experts who lean in and help Customers drive better results with their ERP
Cafhasgee mo. meettar usare: thane ere cn their ince tn tha alnct

12

 

Velocity Technology Solutions, Inc.
Velocity Technology Soltions is a feader in
enterprise and business application services,
fully- managed and protected within a
virtual...

‘, Let employers

) find you

    

Thousands of enipioyers search for
candidates on Indeed

 

 
Oo PON ND A PWN

NO vo bh NHO NYO NO NY NN DN HF KF KF KF KF Fe eS eS SS
Con DN A BW NNO KH CO CO MrT HD mA BW NYO —& SC

 

Case 2:19-cv-02374-KJM-JDP Document 59 Filed 10/26/20 Page 13 of 33

Between February 20, 2018 and August 2018 Velocity has lied and
made multiple “alternate versions of the plaintiffs FMLA status,
whichever suited them, that interfered or was in the best interest that
arose for Velocity. These events they pick the version that was best
suited for the negative impact on the plaintiff whether it was he was or
was not on FMLA and or getting benefits committing fraud etc.

Here counsel is failing to mention, downplaying and abandoning all of
his previous claims and grounds of dismissals related to FMLA and
finally admits what the plaintiff has been saying and illustrating all
along, that he had been approved for unpaid FMLA medical leave by
Velocity on February 20, 2018 and that he was terminated on March 15,
2018.

Defense counsel has not presented any facts, evidence, exhibits,
witnesses and or testimony that can prove or dispute otherwise.

Defense counsel has in his response claims that the email was erroneous
and that HR Director Shauna Coleman, said he had not been terminated,
however, this is not testimony, nor can an attorney testify in a proceeding
of this nature as a witness. Shauna Coleman was the person who was
told by Velocity that has, can or will counter the fact that Velocity
executives to terminate the plaintiff.

The “erroneous email he claims had been reviewed by

EEOC investigator, Robin Campbell

Senior Advocate, Monica Gallardo-Garcia

Intake Coordinator, Hibbler Memorial Pro Se Program

Pro Se Attorney, Hibbler Memorial Pro Se Program

B. J. Cather, Administrative Law Judge Arizona Court of Appeals
D. Whiting Administrative Law Judge Arizona Court of Appeals

S. Rosen Administrative Law Judge Arizona Court of Appeals

~mono se

All reached the same conclusion and determination that the email clearly
meant that the plaintiff had been terminated by Velocity and was not for
any misconduct by the plaintiff.

13

 
Oo eon NHN mM BW HN —

Ph bo wh KH KH HO KH HN ND &— = K§& FF KS BF PF eS eS
oN] NN Uh BR WD NY KSB OO CO NID NH BW HY —& CO

 

Case 2:19-cv-02374-KJM-JDP Document 59 Filed 10/26/20 Page 14 of 33

Collateral Estoppel

The doctrine of collateral estoppel exist in this case as it precludes a
litigant from re-litigating an issue in a legal proceeding that has already
been decided and litigated where the decision and ruling was final.

The Court noted that collateral estoppel applies to issues decided in a
previous action which the party opposing preclusion had a full and fair
opportunity to contest. See Brugman v. City of New York, 102 A.D.2d
413 (1st Dep't 1984).

Moreover, although legal conclusions and conclusions of mixed law and
fact will not give rise to collateral estoppel, findings of fact that are
necessary for an administrative agency to reach a decision are entitled to
a preclusive effect, meaning, Preclusive Effects of Judgments. A. Res
Judicata. (A valid, final, judgment on the merits by a court of competent
jurisdiction is conclusive on the parties in any subsequent litigation of
the same cause of action, whether the matters comprising such cause
actually were litigated or could have been litigated.

Velocity and Ogltree Deakins had a full and fair opportunity to contest
and or appear at all appeal hearings as they are the ones who raised all of
the issues of current employment, termination, ability to work, fraud and
the ones who filed a frivolous appeal in August 2018 that was denied
and dismissed. They had knowledge of the date time of each hearing and
made a fatal conscious decision intentionally not to appear, as such the
courts ruled on the evidence presented by the plaintiff at each hearing
with testimony and rulings/decisions in his favor was entered.

T
The avoidance by the defendants and counsel where they made the
decision not to attend all of these Administrative hearings illustrates the

14

 
Oo Oo DD mM FF WN

NO NO NY NHN NY WN HN WN WN RM & KK HH HK HF KF KS KS
on KN Nh BS WH NYO KSB COO MBNA NA FW NY KH OS

 

Case 2:19-cv-02374-KJM-JDP Document 59 Filed 10/26/20 Page 15 of 33

importance of obtaining a party's obligation to attend any underlying
administrative proceedings. They chose not to.

Their avoidance demonstrates the influential effect an administrative
decision may have on the outcome of a related action.

Furthermore, it is possible that the Court's holding that factual
determinations are precluded from being re-litigated may have far
reaching consequences. The decisions of the Arizona Court of Appeals
are legally binding and Velocity and Ogltree forfeited their rights of
appeal for the intentional failure of not attending these hearings.
Therefore the decisions are final and at this point cannot be overturned
by this court.

The US District court is not a court of appeals and as such, the decisions
of termination by the Arizona Court of Appeals have a crucial bearing on
this case.

Their decisions confirm that the plaintiff was terminated on March 15,
2018, that he was able to work from March 22,2018 when velocity said
he was on approved FMLA medical leave and the record shows that he
was actively seeking employment and received multiple job offers, the
record also reflects that Velocity learned that he had return to work at
Prime Healthcare and was working out of one of their facilities in
Indiana, where Velocity filed a third false allegation / complaint that the
plaintiff was committing Fraud by collecting unemployment and working
at the same time. All of these false charges, complaints and protest and
negative adjudications by AZDES were overturned on appeal by the
plaintiff.

As such there is no issue before the court that precludes it from granting
a summary judgement in favor of the plaintiff.

These damages to include liquidated damages, front pay based on his
senior status as a Lawson Supply Chain Consultant for over 27 years.

As aconsultant where he over that period was he was considered among

the top ten% percent of Lawson Supply Chain Consultants where he had

15

 
Oo POND nH fF WY NH

MN bh HO WN WN NHN WN WN NY BR KF KF KF KP KF Fe S| S|
onnIT ND nN BP WHO KH OO FBI DBD NA BW NY | SO

 

Case 2:19-cv-02374-KJM-JDP Document 59 Filed 10/26/20 Page 16 of 33

consulted and implemented Lawson Supply Chain Software in over 300

healthcare facilities in this country, Canada, the UK and Australia.

He was able to command salaries of over $160,000.00 per year a
reflection of his experience and front pay he illustrated by his submission
of these job offers after he was able to return to work and would be
entitled to by the courts for the time period he would have spent at
Velocity as he planned, where he had informed them of 6 years duration
before he would consider retirement. This including front pay for
benefits and all other compensations he would have obtained if Velocity
would have simply let him do his job and not subjected him to illegal
criminal activity and terminated him for participating /engaging in

protected activities.

The collateral estoppel coupled with the ruling and decisions made in
Arizona Appeals

Number U-1595392-001 where it was determined that the plaintiff had
been unlawfully terminated by velocity while on FMLA on March 15,
2018 and did so not for any misconduct but in retaliation against the
plaintiff while he was engaged in protected activity and his refusal to
participate in illegal criminal activity by Velocity employees and
executives.

To supplement this ruling and decision, that was upheld on a frivolous
appeal filed by Velocity over 40 days after eh court imposed deadline, in

16

 
Oo Oe nN NH NA SF WN =

NO NHN HY HY NO NO WH WN HN ww |= S| = S&S HH Se RS Se
Cot ON nN hh WW NYO KH CO OO BIH A Hh WO NH KH CO

 

Case 2:19-cv-02374-KJM-JDP Document 59 Filed 10/26/20 Page 17 of 33

Arizona Appeal U-16000605-001 where a separate judge ruled that the
defendants (Velocity) did not have good cause for failing to attend the
hearing on June 22, 2018 when it was Velocity who filed the employer
protest and on the day of the hearing showing knowledge of the date
time, they intentionally failed to answer the phone number given to the
court of appeals at the time of the hearing instead made a conscious
decision to intentionally not appear at the advice of Ogltree Deakins, and
instead faxed the same forged document that resulted in the negative
adjudication falsely claiming the plaintiff was still employed , knowing
that he had been terminated.

This, in their mind was the “innovative defense strategy of Ogltree
Deakins.

As such the appeal was denied and dismissed with special notations on
the record “with prejudice” and they were on the record forbidden from
filing and appeal to this decision. In addition, the court made another
statement on the record that the ruling of June 22, 2018 that the plaintiff

| had been terminated was in full force and affect”

 

| NOTICE TO CLAIMANT

 

 

YOUR APPEAL HAS BEEN DISMISSED BECAUSE THE EMPLOYER DID NOTESTABLISH GOOD
CAUSE FOR FAILING TO APPEAR AT THE PREVIOUS HEARING.

kek

 

 

 

a

Today. I made a separate decision that found the employer did not have good cause for failing to appear at the hearing
cheduled for 6°22/2018 and that the hearing would not be reopened. I am dismissing vour appeal because the
“rbunal decision issued 6/22/2018 remains in full force and effect.

“ou have no right to appeal this dismissal, However. you may request further review of my other decision that you did

ot have good cause for failing to appear at the scheduled hearing.
cd

Richard Ebert
Administrative Law Judge

Arizona Appeal No. U-1595392-001

Wherefore, the plaintiff on the numerous grounds evidence, exhibits
materials move the court in granting his motion for summary judgement.
Defendants have made no defense of ay of he claims of termination and

17

 
Oo Co NI ND NM BW HN

bBo bh Bw bh bh KN KN KN KN & &§ HK KS KS BS Se eS ES
ont HD mM PWN KH COO BHAT HR nA PW WN —= ©

 

Case 2:19-cv-02374-KJM-JDP Document 59 Filed 10/26/20 Page 18 of 33

FMLA status, instead they have attempted to defraud the court by
making completely untrue allegations with no supporting facts or
materials, only the tongue of counsel who apparently has a reading
comprehension issue as all of his fabrications of evidence is not
supported in any of the locations he claims this evidence existed.

(a) MOTION FOR SUMMARY JUDGMENT OR PARTIAL SUMMARY
JUDGMENT. A party may move for summary judgment, identifying
each claim or defense — or the part of each claim or defense —
on which summary judgment is sought. The court shall grant
summary judgment if the movant shows that there is no genuine
dispute as to any material fact and the movant is entitled to
judgment as a matter of law. The court should state on the record
the reasons for granting or denying the motion.

(b) (a) MOTION FOR SUMMARY JUDGMENT OR PARTIAL SUMMARY
JUDGMENT. A party may move for summary judgment, identifying
each claim or defense — or the part of each claim or defense —
on which summary judgment is sought. The court shall grant
summary judgment if the movant shows that there is no genuine
dispute as to any material fact and the movant is entitled to
judgment as a matter of law. The court should state on the record
the reasons for granting or denying the motion.

(c) (b) TIME TO FILE A MOTION. Unless a different time is set by local
rule or the court orders otherwise, a party may file a motion for
summary judgment at any time until 30 days after the close of all
discovery.

(d) (c) PROCEDURES.

(e) (1) Supporting Factual Positions. A party asserting that a fact
cannot be or is genuinely disputed must support the assertion by:

(f) (A) citing to particular parts of materials in the record, including
depositions, documents, electronically stored information,
affidavits or declarations, stipulations (including those made for

18

 
Co Oo NN A SPW HN =

NM bh NH WH HN HN KN LV KN § eS eS SS ee
on DM MH fH WwW NO |& CO CO BQH A Bh WwW NY — &

 

Case 2:19-cv-02374-KJM-JDP Document 59 Filed 10/26/20 Page 19 of 33

purposes of the motion only), admissions, interrogatory answers,
or other materials; or

(g) (B) Showing that the materials cited do not establish the absence
or presence of a genuine dispute, or that an adverse party cannot
produce admissible evidence to support the fact.

(h) (2) Objection That a Fact Is Not Supported by Admissible
Evidence. A party may object that the material cited to support or
dispute a fact cannot be presented in a form that would be
admissible in evidence.

(i) (3) Materials Not Cited. The court need consider only the cited
materials, but it may consider other materials in the record.

(Gj) (4) Affidavits or Declarations. An affidavit or declaration used to
support or oppose a motion must be made on personal knowledge,
set out facts that would be admissible in evidence, and show that
the affiant or declarant is competent to testify on the matters
stated.

(k) (d) WHEN FACTS ARE UNAVAILABLE TO THE NONMOVANT. If a
nonmovant shows by affidavit or declaration that, for specified
reasons, it cannot present facts essential to justify its opposition,
the court may:

(1) (1) defer considering the motion or deny it;

(m) (2) allow time to obtain affidavits or declarations or to take
discovery; or

(n) (3) Issue any other appropriate order.

(0) (e) FAILING TO PROPERLY SUPPORT OR ADDRESS A FACT. Ifa
party fails to properly support an assertion of fact or fails to
properly address another party’s assertion of fact as required

by Rule 56(c), the court may:
(p) (1) give an opportunity to properly support or address the fact;

(q) (2) consider the fact undisputed for purposes of the motion;

19

 
Oo eH nA BW NH

DO NM dN WN KN NY KB KN NO RR eee ee
oN NN SP WO NYO KH COO PAN HA nA PWN KH ©

 

Case 2:19-cv-02374-KJM-JDP Document 59 Filed 10/26/20 Page 20 of 33

(r) (3) grant summary judgment if the motion and supporting
materials — including the facts considered undisputed — show
that the movant is entitled to it; or

(s) (4) Issue any other appropriate order.

(t) (f) JUDGMENT INDEPENDENT OF THE MOTION. After giving notice
and a reasonable time to respond, the court may:

(u) (1) grant summary judgment for a nonmovant;
(v) (2) grant the motion on grounds not raised by a party; or

(w) (3) Consider summary judgment on its own after identifying for
the parties material facts that may not be genuinely in dispute.

(x) (g) FAILING TO GRANT ALL THE REQUESTED RELIEF. If the court
does not grant all the relief requested by the motion, it may enter
an order stating any material fact — including an item of damages
or other relief — that is not genuinely in dispute and treating the
fact as established in the case.

(y) (h) AFFIDAVIT OR DECLARATION SUBMITTED IN BAD FAITH. If
satisfied that an affidavit or declaration under this rule is
submitted in bad faith or solely for delay, the court — after notice
and a reasonable time to respond

(z) Summary judgment procedure is a method for promptly disposing
of actions in which there is no genuine issue as to any material
fact. It has

20

 
Case 2:19-cv-02374-KJM-JDP Document 59 Filed 10/26/20 Page 21 of 33
Fabrication of Evidence/lies by Velocity counsel

In just one pleading

He lied about the existence of FMLA claim in case number
1:18-cv-02388 in the Northern District of Hlinois

Dkt 54 filed on October 16, 202 shows the entire complaintfiled
on May 8, 2018 and does not contain a single claim of FMLA,
nor does it even contain the phrase “FMLA” in the entire
complaint.

The following list is from a single dkt filed by opposing counsel
there he has continued to fabricate evidence related to the
FMLA claim he states existed in the case before the court in

dkt 1 case number 2:19-cv-02374 and the actual text that is
contained at the locations he has specified. None of the text,
line numbers or paragraphs match any of the allegations, claims
and admissions counsel is stating in his pleadings. All are
fabricated evidence.

This list is from dkt 35 filed by defense counsel and contained in
Section III at 13-23 beginning with the heading

PRIOR SETTLEMENT AGREEMENT
Case 2:19-cv-02374-KJM-JDP Document 59 Filed 10/26/20 Page 22 of 33
13H. ~~ PRIOR SETTLEMENT AGREEMENT

i4 Plaintiff's FMLA interference claim should also be dismissed on the independent grounds
15 || that Plaintiff alleges he previously settled the claims asserted in the Complaint. Plaintiff

16 || incorporates by reference the preceding (and subsequent) paragraphs of the Complaint in Paragraph
17 1137, which would include the FMLA interference claim. Dkt. } at 23. He then alleges that he

18 || previously filed a federal lawsuit based on these incorporated allegations in the United States

19 |] District Court for the Northem District of Illinois against Velocity and “14 Velocity Technology

-0 || Solutions employees that are also named in this case before the court.” /d. at 438. Plaintiff then
21 |/alleges that he “settled [the Illinois lawsuit] out of court,” foreclosing any possible recovery in this
-2 || matter. Dkt. | at 24. By his own allegations, Plaintiff admits that the issues addressed in his

23 || Complaint have already been resolved.

 

 

1. In dkt 1 at 37 that he claims that the complaint has been
already resolved none of the language he claims exist at dkt
1 at 37 fabrication evidence of a resolution

The text in Dkt 1 at 37 is below

3). + Uponistdum cansafonescuntneltoadrestsuestdaeto

VARMA

hstemundbeahlewn MLA bycunachneA ES wheehetactlet for
wecploment beet
Case 2:19-cv-02374-KJM-JDP Document 59 Filed 10/26/20 Page 23 of 33
No such language nor any reference to resolved exist

2. So goes for this reference that dkt 1 at 23 there he claims
that the plaintiff alleges he previously filed and settled a case in
the Northern District of Illinois against Velocity and 14
defendants

No such language exist that he claims is located at dk1 1 at 23
he is fabricating evidence

Dkt 1° at 23 text is below

21.4
23. + Plaintifthavetimely filedthis action andhavecompliedwith all:

administrativeprerequisitesto bringthislawsut.:

3. So goes for this reference that dkt 1 at 38 where he
claims that the “out of court settlement foreclosing and
possible recovery in this matter.

Text for Dkt 1 at 38 is below

It contains no such language as to a settlement agreement nor
any such reference to “out of court”
Case oon mpl =CV- Synehibene egy -JDP Document 59 Filed 10/26/20 Page 24 of 33

38. + GarrisonJonesiearned thatnot only had'V elocity Technology:

 

Solutionssent forged documentsto AZDES in a“employer protest” that Garrison:
Joneshad appealedand won but her alsofound outthat'V elocity Technology:
Solutions alsosent on or about-Apnil 24,201 8 confidential FMLA documents to:

 

 

AZDES again falsely daimingthathewasnot only still working at thefirm (done-

 

asthey knew therepercussionson firinghim while-on FMLA, but they alsoclaimed:
that hewas“unavailableto work. -Thistriggered yet another negative determination:

by AZDES in receiving benefits.

 

So goes for this reference dkt 1 at 24

dkt 1 at 24 where he claims that the “out of court settlement
foreclosing and possible recovery in this matter.

This is simply language “preparing” the court for the fraudulent
introduction of this illegal unenforceable agreement and
fabrication of evidence that does not exist

alleges that he “settled {the Illinois lawsuit] out of court,” foreclosing any possible recovery in this

“~\

- |{matter. Dkt. | at 24. By his own allegations, Plaintiff admits that the issues addressed in his

No such language exist that he claims to be there.

The text dkt 1 at 24 is below

Again no such language exist in dkt | at 24 that remotely
resemble the language being quoted by counsel. Her is just
another act of deception and lies to the court.
Case 2:19-cv-02374-KJM-JDP Document 59 Filed 10/26/20 Page 25 of 33

24. Defendant at the time of the notification that the plaintiff had suffered
a serious medical condition was bound by MLA confidentiality. However the
defendant, Shauna Coleman, openly discussed the specify illness of the plaintiff
with first VTS executives, including Legal Counsel and Defendant, Chris Heller,
where then the next level of executives, Senior Vice Presidents, specifically
Chance Veasey who was informed that the plaintiff suffered a stroke , who then
openly with details he received informed defendant, Susan Holtapp, who then

Counsel makes multiple fabrications of evidence in one pleading
(dkt 35) Section III heading “Prior Settlement Agreement. A
total of five (5) fabrications where the actual text on where he
claims these mystery claims/allegations are located none of the
text exist in his objections to findings (dkt 35) Section 3 at13-23

However, as I have said on numerous occasions this is an illegal
manifesto/agreement and a complete fabrication of the real
reason for the manifesto/agreement is to fabricate evidence of a
FMLA complaint filed by Velocity and Ogltree Deakins where
they impersonated the plaintiff , used PII Personal Identifying
information to make it appear authentic and that he filed the
complaint, that they induced him by fraud into an illegal
agreement and release of the FMLA claim that he did not make
to prevail in the complaint in Northern Illinois as well as
fabrication of evidence in case he found out the illegal acts in
the future, knowing that they had unlawfully terminated him
while on approved FMLA in March 2018.

5
Case 2:19-cv-02374-KJM-JDP Document 59 Filed 10/26/20 Page 26 of 33
The fabrication of the FMLA complaint was entered into by the

defendants in addition to for a growing list of illegal purposes
and that was to cover-up illegal criminal activity as well as to
cover-up local, state and federal criminal acts committed by
Velocity employees and executives.

No court can and will not enforce it as it is completely against
public policy.

His reference to recovery is his main concern. However, it must
be pointed out to the court facts that the plaintiff despite the
language in the manifesto/agreement has already received and
was awarded monetary recovery after he won 4 successive
appeals against the defendants and their counsel.

The agreement was known and presented to the Arizona Court
of Appeals where they reviewed it and made the determination
that the manifesto/agreement would not have or carry any such
weight in the awarding of any monetary awards in any of the
appeals before the court.

So his statement is also not true as after each appeal decision,
that they were required to attend, that they intentionally did not
attend, Ogltree Deakins and Velocity both received the courts
rulings and decisions, all were in favor of the plaintiff and as a
result their account was charged accordingly and they paid the
monetary awards. This is yet another lie being told by counsel.

This is factual information to the court that the
manifesto/agreement he is so counting on has not had any such

6
Case 2:19-cv-02374-KJM-JDP Document 59 Filed 10/26/20 Page 27 of 33
bearing in the monetary awards or damages that the plaintiff

justly deserves. No contract and or agreement can pre-set the
awards or set them at zero before litigation is even filed.

 

 

 

 

 

23,-+ Plattifnavetimelyfiledthisaction andnavecomplicdwithall:
adinimstatveprerequsttestobringthislawsut.’

So goes for this reference that dkt 1 at 24 where he claims

Text from Dkt 1 at 24 is below

VL + FACTUAL ‘ALLEGATIONS

24.4 Atalltimes material tothisaction, Plaintiff Garrison] ones was:

 

employed by Defendantsasa Lead Supply Chain Consultantin the Infor Practice,:
from February 2017 until March 15,2018 when withouthisknowledgenorfor any:

 

 

 

reason for misconduct wasterminatedby Velocity Technology Solutionsfor no:

 

Just so we are clear of what fabrication of evidence means

False evidence, fabricated evidence, forged evidence or
tainted evidence is information created or obtained
illegally, to sway the verdict in a court case.
Case 2:19-cv-02374-KJM-JDP Document 59 Filed 10/26/20 Page 28 of 33

In counsel dkt 5 at 26 — 28 filing he claims that Velocity
committed what HE calls an error by Velocity in the dates of
employment of the plaintiff of an error over 5 months from
March 15, 2018 until August 16, 2018. This is a total of over
154 days a significant gap in employment dates. In the
employment world that is viewed as a “gap in employment”

Counsel does not attempt to let the court know that between
March 2018 and August 218 that his client Velocity filed 5 false
claims and allegations against the plaintiff who they claim was
still employed at Velocity.

April 2018 — AZDES to illegally prevent him from receiving
unemployment after he was terminated the filed an employer
protest

May 2018 AZDES Velocity filed a false claim with AZDES
claiming that the plaintiff was unable to work as he was on
approved FMLA medical leave

June 2018 — Velocity intentionally failed to appear at appeal
hearing June 22, 2018 ruling in favor of Plaintiff

July 2018 - Velocity files another false claim with AZDES
claiming plaintiff committing fraud, working and collecting
unemployment at the same time (a felony in AZ)

July 19, 2018 — Velocity and Ogltree impersonated the plaintiff
and filed a phony FMLA complaint with the US DOL as part of
their lure to get plaintiff to an illegal agreement and release of
FMLA complaint he did not file or allege in his federal lawsuit
Case 2:19-cv-02374-KJM-JDP Document 59 Filed 10/26/20 Page 29 of 33
in the US District Court of Northern Illinois case number 1:18-

cv-02388

August 10, 2018 Velocity filed an appeal to decision of June 22,
2018 that was dismissed and denied by Arizona Court of appeals

All these fabrications of evidence occurred during a time where
counsel states no interference in FMLA occurred and that the
plaintiff was employed at Velocity

Additionally, the court can’t assume anything without proof of
the facts and the fact is that the plaintiff was terminated on

March 15, 2018 by Velocity while he was on approved FMLA
medical leave by Velocity when he was terminated.

From: Susan Holtapp <susan, holtapp@velocitycioud.c com>
Sent: Thursday, March 15, 2018 8:08:38 AM

To: Chance Veasey <chance.veasey@velocitycloud.com>
Ce: Garrison Jones «garrison. jones@velocitycloud.com>
Subject: Garrison Jones

Chance.
Tunderstood from our last exchange that Garrison Jones was no longer employee of Velocity. His record

remains in ADP reporting to Michael B. Please let us know if Michael or myself have open action item to
release Garrison.

Regards.
Susan

Susan Holtapp-Freiday j Velocity Technology Solutions, Inc,
Pp:

ctice Director Pr fessional Services, infor Line of Business

      

Now the alleged “error” he does not mention any of the illegal
acts of Velocity that are documented between these dates

9
Case 2:19-cv-02374-KJM-JDP Document 59 Filed 10/26/20 Page 30 of 33
In dkt 35

In dkt 35 at 28 he fabricated the dates of employment stating

clearly states “Plaintiff was not entitled to the protection of
FMLA

Yet in dkt 43 he now has abandoned his prior claim of not “not
entitled to the protection of FMLA claim and now after months
of fabrication of FMLA entitlement and eligibility he now
somehow in a span of 42 days when he filed dkt 35 on
8/14/2020 and when he filed dkt 43 on 9/25/20 he has had an
epiphany and has recognized and no doubt used the exhibits file
by the plaintiff in between these dates, somehow gained some
form of readability and admits that the plaintiff was on approved
FMLA from Velocity, that however does not mean he did not
for months prior fabricated evidence to the contrary.

had not been emploved for twelve months. and conveyed this message to him. Velocity then
explained that he would qualify for FMLA leave on February 20. 2018. and that they would then
recognize his leave. /d. Plaimtiffeven meludes a copy of the FMLA certification form showmg

that his “FMI_A leave will begin on February 20. 2018” for 12 weeks “through May 15. 2018.”

 

+ Plaintiff's employment with Velocity actually ended August 16, 2018, not in March of 2018, but Velocity recognizes

47 || that at this stage of the casc, the Court must presume all well-plcaded allegations in the Complaint are truc. ‘The actual
~ | date Plainuff's employment ended is not relevant to Velocity’s objections to the Order & FAR.

sda |]? Velocity’s error should play no role in the ultimate resolution of this dispute because as 4 matter of law, Plaintiff was
not entitled to the protections of the FMLA.

3 Case No, 2:19-cv-02374-KJM-EFB

DLYENDANE'S OBJECTIONS TO MAGISTRATE JUIDGL'S FINDINGS AND RECOMMENDATION

10
Case 2:19-cv-02374-KJM-JDP Document 59 Filed 10/26/20 Page 31 of 33
Then in dkt 35 Counsel adds these fabrications

 

£ Among the multiple growids for early dismissal of this case is that Plaintiff previously filed and dismissed with

27 4] prejudice a virtually identical action involving the same parties and claims in the United States District Court for the

Northem District of Illinois. Plaintiff filed that case in May 2018. the parties settled the case, and Plaintiff signed a

‘téacs~S {} general release. Plaintiff dismissed that case with prejudice on August 16. 2018. Jones v. Velocity Technology Solutions,
eral. (SDI). No. 1:18-cv-03288,

 

3 Case No. 2:19-cv-02374-KIM-EFB
(S| {T1. PRIOR SETTLEMENT AGREEMENT
i4 Plaintiff's FMLA interference claim should also be dismissed on the independent grounds

15 i that Plaintiff alicges he previously scttled the claims asserted in the Complaint. Plaintiff

16 }| incorporates by refcrence the preceding (and subsequent) paragraphs of the Complaint m Paragraph
17 (137, which would include the FMLA interference claim. Dkt. 1 at.23. He then alleges that-he

[8 |] previously filed a federal lawsuit based on these incorporated allegations in the United States

{9 }] District Court for the Northern District of Sllinois against Vclocity and “14 Vclocity Technology
2) || Solutions employces that are also named in this case before the court.” /d. at © 38. Plaintiff then
21 |} alleges that he “‘scttled [the Hlinois lawsuit] out of court,” foreclosing any possible recovery in this
22 matter. Dkt. 1 at 24. By his own allcgations, Plaintiff admits that the issucs addressed in his

23 || Complaint have already been resolved.

 

 

Dkt 35 section II Prior Settlement AGREEMENT

He fabricates evidence of the existence multiple imaginary
locations in dkt 1 that do not exist at the locations he claims.

a. First of all the phrase “Northern” does not exist in the
entire complaint and is fabrication of evidence

b. The phrase “Illinois” does not exist in the entire complaint
and is fabrication of evidence

1]
Case 2:19-cv-02374-KJM-JDP Document 59 Filed 10/26/20 Page 32 of 33
c. The phrase “settlement does not exist in the entire

complaint and is fabrication of evidence

So if none of these phrases exist how can he state “the plaintiff
agrees” and “the plaintiff admits” to any of these references if
they do not exist in the entire complaint, fabrication of evidence

However, he buried the fact that the plaintiff was approved for
FMLA on page 8 after 7 pages of dismissal garbage that meant
or added noting to his pleading.

Still he attempts to claim the email was erroneous downplaying
its significance.

If the plaintiff did not have it, then they would still have
deniability but they don’t under any circumstances as it is
between Velocity executives who as it appears had a previous
conversation on the same topic

Dkt 43

12
1

“a
MEETS L dace oS

 

 

Case 2:19-cv-02374-KJM-JDP Document 59 Filed 10/26/20 Page 33 of 33

isnussed,

Finally, with respect to Plaintiff's surviving FMLA interference claims. Plaintiff offers
documents contradicting his claims. For example. Plaintiff offers evidence that Velocity provided
him with a medical leave of absence from Noveinber 18, 2017 until January 27, 2018 because he
was not then eligible for protected leave under the FMLA. [See DKT 41 at Pg. 9.] On January 23.
2018. Velocity then sent Plaintiff FMLA paperwork whuch he returned on February 8. 2018. After
review, Velocity determined that Plaintiff was not eligible for leave under the FMLA because he
had not been employed for twelve months, and conveyed this message to hun. Velocity then
explained that he would qualify for FMLA leave on February 20. 2018. and that they would then
recognize his leave. Jd. Plaintiff even includes a copy of the FMLA centification form showme
that his “FMLA leave will begin on February 20. 2018” for 12 weeks “through May 15, 2018.”
{DKT 41 at P. 8.] After an erroneous email questioned whether Plaintiff was still employed on
March 15, 2018 [See DKT 41 at P. 26]. Shauna Coleman clarified that Velocity had not terminated
his employment and that he remained employed as of the date of his expiration of FMLA leave —
May 15. 2018. [See DKT 41 at P. 24.] These documents contradict Plamtiff’s allegations, and
show that Plaintiff received every benefit afforded to him by the FMLA and that no violation could

have occurred.

8 Case No, 2:19-cv-02374-KIM-EFB
DEFENDANT VELOCITY TECHNOLOGY SOLUTIONS. INC. °§ MOTION TO DISMISS PURSUANT TO FRCP 4148) AND 12(0By63

13

 
